Title: Thomas Jefferson to John Steele, 9 June 1816
From: Jefferson, Thomas
To: Steele, John


          
            Monticello June 9. 16.
          
          Your favor of the 1st instant is just now recieved, and  I have immediately requested messrs Gibson & Jefferson, my correspondents at Richmond, to remit you the sum of 16.80 D the amount of the duties & charges on the two cases you have been so kind as to forward for me to them; which sum you they will readily find the means of remitting from that place. Accept my thanks for your kindness and the assurance of my great esteem & respect
          Th: Jefferson
        